Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments filed 03/02/2022 have been entered. Claims 1, 11, 12, 21, and 22 are pending in the application, claims 2-10 and 13-20 are cancelled. The 112(b) rejections with respect to claim 4 withdrawn in view of the amendment and cancelation of claim 4, the objection to specification is withdrawn; the claim interpretation with respect to claim 4 is withdrawn in view of the amendment.  
Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. 
With respect to applicant’s comments concerning claim interpretation and incorporation of limitations from the specification, examiner recognizes that the claims are not limited to these as the claims are not interpreted to invoke 112(f), the claims are interpreted to include at least the features discussed and equivalents thereof as these appear to be within the scope of the invention. 
In response to applicant’s arguments concerning Gooding’s passages 42 as the tunnels, Prikle and Rogalski teaches perpendicular as previously applied to claims 5 and 12, see modified rejections below. 
In response to applicant’s arguments that Gooding’s pressure gauge is not disposed in the intake pipe, Figure 17 of Gooding illustrates a pressure gauge with no flow barriers between the pressure gauge and the inlet to alter the pressure. Regardless, the specific placement of the pressure gauge would be an obvious matter of design choice (see MPEP 2411.04 VI. C.), as illustrated by Somrah.
In response to applicant’s arguments that Gooding’s drain 54 is not located appropriately, Gooding teaches drain 54 and further, a port can be used for collecting sediment for disposal or analysis ([0047]) or a blowdown valve for automatically removing debris and contaminants ([0068]), while Gooding does not teach the specific location of the debris outlet, the particular placement of a debris outlet, proximate to the filter, would be an obvious matter of design choice (see MPEP 2411.04 VI. C.).
In response to applicant’s arguments that new limitations concerning the temperature sensor are not taught, the steps of after the temperature sensor measures a temperature, the adjuster assembly is configured to select one of the tunnels and to adjust the one of the tunnels to be in communication with the guide channel based on the temperature measured by the temperature sensor are intended use of apparatus claims and not given patentable weight. Prikle further teaches where frequent adjustment is required, the valve may be a temperature responsive valve, a temperature sensor incorporated into the valve assembly to set the degree of subcooling (col 8 lines 53-61), and thus is capable of the recited functions.
Claim Objections
Claims 1, 21, and 22 objected to because of the following informalities:  Claims 1, 21, and 22 recite in line 31, tunnels formed at side of the first channel, examiner suggests changing to “tunnels formed at a side of the first channel.”
Claim Interpretation
Claims 1, 21, and 22 recite an adjuster having a lever groove, lever, and clamp, interpreted in light of the drawings, in particular Fig. 4, components 55 and 54, to include at least a thread as the groove, a knob or handle as the lever, and a cap or nut as a clamp, or equivalents thereof. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 12, 21, and 22 are rejected under 35 U.S.C. 103 as obvious over Gooding (US PG Pub 2010/0193047), in view of Prikle (US 6,616,058), in view of Rogalski (US PG Pub 2003/0155017), alternatively in view of Somrah (US PG Pub 2011/0100488).
With respect to claim 1, Gooding teaches a steam trap system, a steam trap with inlet 26 and outlet 28 (an intake pipe and a discharge pipe), steam and condensate entering the inlet can enter first cavity 32 (an intake chamber communicating with the intake pipe) which surrounds filter 36 which filters particles, debris, and contaminants that could clog or otherwise affect the operation (a filter net disposed at a center in the intake chamber and configured to remove foreign substances), through the filter, into tube 40 and cavity 48 (an intermediate channel formed over the filter net, Fig. 8, [0048]), in embodiments, a port can be used for collecting sediment for disposal or analysis ([0047]) or a blowdown valve for automatically removing debris and contaminants ([0068]), debris can be collected and automatically drained ([0003, 0008]), while Gooding does not teach the specific location of the debris outlet, the particular placement of a debris outlet, proximate to the filter, would be an obvious matter of design choice (see MPEP 2411.04 VI. C.); discharge of foreign substances would be an intended use of the system and does not patentably distinguish from the prior art for apparatus claims. Gooding teaches tube 40 and cavity 48 ([0048]) an intermediate chamber formed at a bending of the intermediate channel; passages, openings, or holes 42 to enter tube 40 ([0048], Fig. 8), Fig. 17 illustrates a temperature sensor disposed on a side of the discharge, and an orifice member 44 positioned within tube 40 ([0047], an orifice member provided between the intermediate chamber coupled to a discharge pipe, and an orifice member and an orifice casing covering the orifice member), and that the orifice member can be positioned upstream or in front of the outlet ([0061]), absent criticality the arrangement of the elements would be an obvious matter of design choice (see MPEP 2144.04 VI. C.).  In an embodiment shown in Fig. 17 Gooding teaches a pressure gauge disposed at a side of the intake pipe (see Fig. 17). If the pressure gauge illustrated in Figure 17 is not considered taught for the embodiment of Figure 8, it still would have been considered obvious to incorporate a pressure gauge in order to monitor the pressure in the steam trap, as a safety measure, to provide input to the control panel ([0041]), and to help prevent flash steam from causing corrosion and wear ([0057]), (as illustrated by Somrah, see below).
However Gooding fails to teach an adjuster assembly disposed in the intermediate chamber and having a plurality of tunnels with at least one perpendicular bend; wherein the intermediate channel is laterally bent toward the discharge pipe and extends toward the discharge pipe, wherein the adjuster assembly comprises: an adjuster having an outer diameter corresponding to an inner diameter of the intermediate chamber and having a lever groove therein; and a clamp disposed over the adjuster and operated by an adjuster lever to bring the adjuster in close contact with the intermediate chamber, wherein the tunnels have a circular cross-section, have different diameters, and extend through a lower portion of the adjuster and through a side of the adjuster thereby forming the at least one perpendicular bend, wherein a first channel is disposed between the intermediate chamber and the filter net, and a guide channel for guiding condensate water to the perpendicular tunnels is formed at side of the first channel, wherein, after the temperature sensor measures a temperature, the adjuster assembly is configured to select one of the tunnels and to adjust the one of the tunnels to be in communication with the guide channel based on the temperature measured by the temperature sensor, and wherein the one of the tunnels is fixed by way of tightening by the clamp. 
Pirkle teaches a steam trap (col 2 lines 19-22), comprising a valve body installed in a fitting (an adjuster), situated in various embodiments, in a chamber (Figs. 5-9, an adjuster having an outer diameter corresponding to an inner diameter of the intermediate chamber) in communication with a steam system and condensate discharge, the chamber closed by a cap; cap, locking nut, and turning element; or a cap and handwheel (an adjuster lever groove and clamp disposed over the adjuster and operated by an adjuster lever to bring the adjuster in close contact with the intermediate chamber) (col 7 lines 46 – col 8 line 62, Figs. 5-10), passages 14, space 48, opening 46, passage 54, provide a labyrinth which exerts a choking effect on the flow, which is needed to maintain pressure in the steam system (col 6 lines 7-48, Figs. 1+4), perpendicular tunnels (see Figs. 1-4 where 14, 48 and 54 form a perpendicular arrangement) formed in the adjuster have a circular cross-section (see Fig. 1, passages 14), have different diameters (passages 14 taper), and are extended from a lower portion of the adjuster and perpendicularly bent through a side of the adjuster (Figs. 1-4); a filter screen 64 which keeps particulate matter from interfering with the valve prior to flow through passages 14, space 48, opening 46, passage 54, from chamber 88 to chamber 94 and  (see Figures) providing flow direction from an inlet to the valve a first channel is disposed between the intermediate chamber and the filter net, and a guide channel for guiding condensate water to the perpendicular tunnels is formed at a side of the first channel. 
The limitations of after the temperature sensor measures a temperature, the adjuster assembly is configured to select one of the tunnels and to adjust the one of the tunnels to be in communication with the guide channel based on the temperature measured by the temperature sensor are intended use of apparatus claims and not given patentable weight. Prikle further teaches where frequent adjustment is required, the valve may be a temperature responsive valve, a temperature sensor incorporated into the valve assembly to set of the degree of subcooling (col 8 lines 53-61), and thus capable of being adjusted in response to the measured temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pirkle’s valve into Gooding’s steam trap system in order to provide a choke for maintaining pressure in the steam system and a variable throttle controlling the flow (Pirkle abstract, col 6 lines 29-48), and a compact, easy to adjust, effective steam trap at low cost (col 4 lines 19-30). 
Additionally or alternatively, Rogalski teaches a choke valve switchable in stages between different degrees of choking with different choke cross sections (abstract), with a rotary actuating member 27, a knob (an adjusting lever), in a socket (an adjuster groove), locked by a crimped holding section 31 (a clamp) ([0039]), a choke disk 35 and base face 34, with holes for choke passages 45, with different cross sections in regular increments, ([0040-0043], tunnels with circular cross-sections and different diameters), and passage through hole 38, opening 42, to passages 45, forming tunnels with a circular cross-section, different diameters, and extending through a lower portion of the adjuster and through a side of the adjuster thereby forming the at least one perpendicular bend (Fig. 1, [0041-0053]). Actuating member 27 can be positioned so that any particular one of the choke passages may be selected ([0051]), and that actuating member 27 has handle portions 66 and 67 (clamps) which can cause the rotary member actuation the one of the tunnels is fixed by way of tightening by a clamp.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the staged choke valve of Rogalski into the taught steam trap device in order to provide a desired degree of choking in a simple manner which facilitates adjustment ([0017]).
Alternatively with respect to a pressure gauge disposed at a side of the intake pipe, Somrah teaches a steam trap, an inlet, a strainer, and a discharge, with sensors at the inlets and outlets ([0009-0010], Fig. 11 sensors 126 and 128), sensors can be pressure sensors and are positioned inside the trap in the upstream and downstream halves, and the positioning of the sensors is exemplary, and the invention should not be so limited ([0046, 0035-0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate pressure sensors and temperature sensors as changes in pressure within the steam trap will directly correlate with the changes in temperature and are useful to determine the operating state and condition of the steam trap ([0046]).
With respect to claim 11, the steam trap device strainer of claim 1 is taught above. Gooding teaches the orifice member can be arranged upstream or in front of the outlet ([0061]), allowing for placement in a rear location, alternatively, absent criticality the arrangement of the elements would be an obvious matter of design choice (see MPEP 2144.04 VI. C.), a rear adjuster having an outer diameter corresponding to an inner diameter of the intermediate chamber (water rising around tube 40 – a casing, in cavity 48 until reaching passages 42 to enter cavity 40 (Fig. 8, [0048]). 
Pirkle teaches a steam trap (col 2 lines 19-22), comprising a valve body installed in a fitting, situated in various embodiments, in a chamber, the adjuster having an outer diameter corresponding to an inner diameter of the chamber (Figs. 5-10), connected by a threaded connection (Figs. 5-10, a groove), in communication with a steam system and condensate discharge, the chamber closed by a cap; cap, locking nut, and turning element; or a cap and handwheel (an adjuster lever and clamp disposed over the adjuster and operated by an adjuster lever to bring the adjuster in close contact with the intermediate chamber) (col 7 lines 46 – col 8 line 62, Figs. 5-10), passages 14, space 48, opening 46, passage 54, provide a labyrinth which exerts a choking effect on the flow, which is needed to maintain pressure in the steam system (col 6 lines 7-48, Figs. 1+4), perpendicular tunnels (see Figs. 1-4 where 14, 48 and 54 form a perpendicular arrangement) formed in the adjuster have a circular cross-section (see Fig. 1, passages 14), have different diameters (passages 14 taper), and are extended from a lower portion of the adjuster and perpendicularly bent through a side of the adjuster (Figs. 1-4). 
Rogalski teaches a choke valve switchable in stages between different degrees of choking with different choke cross sections (abstract), with a rotary actuating member 27, a knob (an adjusting lever), in a socket (an adjuster groove), locked by a crimped holding section 31 (a clamp) ([0039]), a choke disk 35 and base face 34, with holes for choke passages 45, with different cross sections in regular increments, ([0040-0043], tunnels with circular cross-sections and different diameters), and passage through hole 38, opening 42, to passages 45, forming tunnels with a circular cross-section, different diameters, and extending through a lower portion of the adjuster and through a side of the adjuster thereby forming the at least one perpendicular bend (Fig. 1, [0041-0053]). Actuating member 27 can be positioned so that any particular one of the choke passages may be selected ([0051]), and that actuating member 27 has handle portions 66 and 67 (clamps) which can cause the rotary member actuation the one of the tunnels is fixed by way of tightening by a clamp.

With respect to claim 12, the steam trap device strainer of claim 11 is taught above. Gooding teaches water rising around tube 40 in cavity 48 until reaching passages 42 to enter cavity 40 (Fig. 8, [0048]), the adjuster assembly casing has a side channel communicating with the perpendicular tunnels on a side. 
Rogalski teaches a choke valve switchable in stages between different degrees of choking with different choke cross sections (abstract), with a rotary actuating member 27, a knob (an adjusting lever), in a socket (an adjuster groove), locked by a crimped holding section 31 (a clamp) ([0039]), a choke disk 35 and base face 34, with holes for choke passages 45, which vary in size ([0040-0043]), and a groove like recess 51 in engagement with floor 36 so that a transfer duct 53 is formed ([0058-0053], Fig. 4, bottom member is inserted in a lower open portion of the adjuster assembly casing, the bottom member having a bottom channel that is a straight groove therein). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777